MEMORANDUM **
Mihretu Bulti Dasisa appeals pro se from the district court’s order denying his motion for relief from judgment under Fed.R.Civ.P. 60(b). We have jurisdiction pursuant to 28 U.S.C. § 1291. We grant Dasisa permission to proceed in forma pauperis on appeal. We review for an abuse of discretion, Latshaw v. Trainer Wortham & Co., Inc., 452 F.3d 1097, 1100 (9th Cir.2006), and we affirm.
We lack jurisdiction to review Dasisa’s challenges to the underlying judgment because the notice of appeal was filed more than thirty days after both entry of the judgment and entry of the order disposing of a timely motion for reconsideration. See Fed. R.App. P. 4(a)(1)(A), (a)(4)(A)(vi); United States v. Comprehensive Drug Testing, Inc., 513 F.3d 1085, 1096-97 (9th Cir.2008).
The district court did not abuse its discretion by denying Dasisa’s Rule 60(b) motion and rejecting his later filings, because Dasisa did not demonstrate any ground for relief from judgment or any basis for reconsideration. See Fed.R.Civ.P. 60(b); Latshaw, 452 F.3d at 1100-03.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.